Exhibit 10.94
 




FORBEARANCE AGREEMENT


This FORBEARANCE AGREEMENT ("Agreement") is entered into on the 8th day of 
September, 2017 ("Effective Date") by and between OrangeHook, Inc., a Minnesota
corporation, Donald M. Miller, an individual residing in the State of Florida,
Whitney E. Peyton, an individual residing in the State of Montana, Murray R.
Klane, an individual residing in the State of Minnesota, Jeffrey Hattara, an
individual residing in the State of Minnesota, James L. Mandel, an individual
residing in the State of Minnesota, and MEZ Capital, LLC, a Minnesota limited
liability company, (hereinafter from time to time referred to collectively as
the "Parties").


FACTUAL RECITALS
 
 A.     Identification of the Parties and Related Entities 
 
1.
OrangeHook, Inc. ("OrangeHook") is a Minnesota corporation with its registered
office located in Wayzata, Minnesota.



2.
Whitney E. Peyton ("Peyton") is an individual residing in the State of Montana.



3.
Murray R. Klane ("Klane") is an individual residing in the State of Minnesota.



4.
Jeffrey Hattara ("Hattara") is an individual residing in the State of Minnesota.



5.
James L. Mandel ("Mandel") is an individual residing in the State of Minnesota.



6.
Donald M. Miller ("Miller") is an individual residing in the State of Florida. 



7.
MEZ Capital, LLC ("MEZ Capital") is a Minnesota limited liability company with
its registered office located in Edina, Minnesota.



 B.     Identification of the Two Loan Debts
 
 1.     $250,000 Loan
  
a).     By way of a written Commercial Promissory Note dated July 7, 2017
("$250,000 Note"), OrangeHook, as borrower, entered into a loan with MEZ Capital
in the amount of $250,000 ("$250,000 Loan").
 
b).     OrangeHook's payment and performance of the $250,000 Note's terms were
guaranteed by four separate written Guarantees executed by Peyton, Klane,
Hattara, and Mandel (hereinafter collectively referred to as the "$250,000
Guarantors"). The four written Guarantees and the $250,000 Note shall
hereinafter be referred to as the "$250,000 Loan Documents."
 
c).     OrangeHook and the Guarantors defaulted under the $250,000 Note and the
$250,000 Loan and accordingly the $250,000 Loan's entire unpaid principal
balance, accrued interest, late fees and other charges are   immediately due and
owing. OrangeHook and the Guarantors, jointly and severally, are liable to MEZ
Capital for these accelerated accrued amounts along   with the costs of
collection inclusive of attorneys' fees ($250,000 Loan Amount") under the terms
of the $250,000 Loan Documents. As of the Effective Date, the $250,000 Loan
Amount totals $278,250, which is comprised of: $250,000 in accelerated unpaid
principal, $15,000 in accrued interest, and $13,250 in late fees.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 


 2.     $1,000,000 Loan
 
a).     By way of a written Commercial Promissory Note dated July 31, 2017
("$1,000,000 Note") OrangeHook, as borrower, entered into a loan with MEZ
Capital, as lender, in the amount of $1,000,000 ("$1,000,000 Loan").
 
b).  OrangeHook's payment and performance of the terms of the $1,000,000 Note
was guaranteed by five separate written guarantees ("$1,000,000 Guarantees")
executed by Miller, Peyton, Klane, Hattara, and Mandel (hereinafter collectively
referred to as the "$1,000,000 Guarantors").  OrangeHook along with each of the
Guarantors provided a confession of judgment in the face amount of $1,230,000
plus other amounts stated therein
("Confessions of Judgment, with respect to the $1,000,000 Note.
 
c). The $1,000,000 Note, the $1,000,000 Guarantees, and the Confessions of
Judgement are hereinafter referred to jointly as the "$1,000,000 Loan
Documents."
 
d).  OrangeHook and the $1,000,000 Guarantors defaulted under the terms of the
$1,000,000 Loan Documents and accordingly the $1,000,000 Loan's entire unpaid
principal balance, accrued interest and late fees and other charges are
immediately due and owing.  OrangeHook and the $1,000,000 Guarantors, jointly
and severally, are liable to MEZ Capital for these accelerated and accrued
amounts along with the costs of collection inclusive of attorneys' fees
("$1,000,000 Loan Amount") under the terms of the $1,000,000 Loan Documents. As
of the Effective Date, the $1,000,000 Loan Amount totals $1,144,500, which is
comprised of:  $1,000,000 in accelerated unpaid principal, $90,000 in accrued
interest and $54,500 in late fees.  The $250,000 Guarantors and the $1,000,000
Guarantors are collectively defined as "Guarantors."
 
 
 
 
 
 
 
 


- 2 -

--------------------------------------------------------------------------------



 
 
 
AGREEMENT
 
NOW, THEREFORE, in mutual consideration, the sufficiency of which is hereby
acknowledged, the Parties agree and consent as follows: 




SECTION A  ADOPTION AND ACKNOWLEDGMENT OF
RECITED FACTS, CONSIDERATION,  DEBT AMOUNTS AND DOCUMENTS
 
 1.     Adoption of Recited Facts
 
The Parties represent and agree that the facts as recited above are all true and
correct and are hereby adopted verbatim for purposes of this Agreement.
 
 
 2.     Acknowledgment of Sufficient Mutual Consideration
 
The sufficiency of consideration includes, without limitation that MEZ Capital
entered into this Agreement in reliance of the state of warranties,
representations, payments and additional terms to be provided by: (a) OrangeHook
and the $250,000 Guarantors and (b) OrangeHook and the $1,000,000 Guarantors
concerning their obligations relating to the $250,000 Loan and the $1,000,000
Loan, respectively.
 
 3.     Acknowledgment of the Debt Amounts
 
The Parties acknowledge that the above-stated monetary items concerning the
$250,000 Loan Amount and the $1,000,000 Loan Amount (hereinafter referred to as
the "OrangeHook Debt Amounts") are true and accurate as of the Effective Date.
 
 4.     Acknowledgment of Documents 


The Parties acknowledge the validity of the above defined $250,000 Loan
Documents and the $1,000,000 Loan Documents (hereinafter referred to as the
"OrangeHook Debt Documents"), both presently and throughout the duration of this
Agreement and further acknowledge that  OrangeHook and the Guarantors, have no
defenses to MEZ Capital's enforcement of the OrangeHook Debt Documents in
accordance with their written terms and in accordance with this Agreement.


SECTION B  DURATION OF THE TERM OF AGREEMENT


 1.     Term of Agreement


This Agreement has a term commencing on the date hereof and continuing until
October 30, 2017 (the "Forbearance Period") unless its existence is earlier
terminated upon the occurrence of any of the following events of termination:


A.
Upon such date of termination mutually agreed upon in a writing signed by
andbetween all the Parties; or



B.
At the option of MEZ Capital upon a breach of the terms of this Agreement
byOrangeHook or by one or more of the Guarantors; or



C.
Upon full payment of all the OrangeHook Debt Amounts.

 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 


 2.     Effect of Termination


 On October 30, 2017, or such earlier date as specified in B.1. above, the then
outstanding balances of each of the OrangeHook Debt Amounts inclusive of all
then accrued interest and late fees, as well as all costs of collection
(including without limitation attorneys' fees) that were incurred after the
Effective Date, shall become immediately due and payable to MEZ Capital.


SECTION C  PAYMENT TERMS FOR ORANGEHOOK AND THE GUARANTORS
 
The following are the agreed-upon terms for the payments to be made on behalf of
OrangeHook and the respective Guarantors on the $250,000 Loan and the $1,000,000
Loan.


 1. Payment on the $250,000 Loan
 
A.
OrangeHook and the $250,000 Guarantors shall pay the$250,000 Loan as follows:



Payment Amount
Due Date
 
$278,250
 
 
October 1, 2017





B.
To be timely, the above payment must be received by, and be in the
physical procession of MEZ Capital no later than the time and date so specified
for suchpayment.



C.
If the above payment is not timely received by MEZ Capital, then MEZ Capital
at   its option may terminate this Agreement.





 2.     Payment on the $1,000,000 Loan


A.
OrangeHook and the $1,000,000 Guarantors shall pay $1,000,000 Loan amount as
follows:



Payment Amounts
Due Dates
$90,000
October 1, 2017
$1,054,500
October 30, 2017
$3,500 (legal fees)
Effective Date



B.
To be timely, the above payments must be received by, and be in the physical
possession of MEZ Capital no later than the time and date so specified for
suchpayments.



C.
If the above payments are not timely received by MEZ Capital, then MEZ Capital  
at its option may terminate this Agreement.



 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
SECTION D  MEZ CAPTIAL'S FORBEARANCE OBLIGATIONS
 
Provided a default does not occur hereunder, during the term of this Agreement,
MEZ Capital agrees not to take any action not set forth in this Agreement to
enforce its rights under the OrangeHook Debt Documents or to otherwise seek to
collect the OrangeHook Debt Amounts except as provided hereunder.  Upon
termination of this Agreement, on October 30, 2017 or earlier as provided above,
MEZ Capital shall be entitled to exercise all of its rights and remedies under
OrangeHook Debt Documents.


SECTION E  SPECIFIC REPRESENTATIONS AND WARRANTIES
 
In entering into this Agreement, OrangeHook and the respective Guarantors
concerning the two loans referenced hereunder, each for themselves make the
following specific representations and warranties to and in favor of MEZ Capital
for the specific purpose and intent of inducing MEZ Capital to enter into this
Agreement in reliance thereon:


1.
That it/he is free and fully authorized to enter into this Agreement;



2.
That it/he has not taken any action, and will not voluntarily take any action
during the duration of this Agreement, that will directly or indirectly prevent
the full and timely performace of its/his obligations under this Agreement.



3.
That it/he has not received notification of, and otherwise are not aware of, any
claims not identified in this Agreement or in the public record by third-parties
on or regarding all the payments, the $250,000 Loan Documents and the $1,000,000
Loan Documents as set forth and defined in this Agreement; and



4.
OrangeHook specifically represents and warrants that it currently has good
corporate standing with the applicable governing authorities and that all
required corporate authority actions were taken to approve and authorize the
entity to enter into this Agreement and to have this Agreement executed and its
terms fully implemented and honored by its designated officers, representatives
and agents.

SECTION F
GENERAL PROVISIONS 
 
1.
OrangeHook and the respective Guarantors represent and warrant that no other
person  or entity has, or has had, any interest in the payments as specified in
this Agreement; that it/he/she has the sole right and exclusive authority to
execute this Agreement and/or to convey or receive any sums, interests,
entitlements and/or rights specified in it; and that it/he/she has not sold,
assigned, transferred, conveyed or otherwise disposed of any sums, interests,
rights, entitlements and/or rights referred to in this Agreement.

2.
OrangeHook and the respective Guarantors each understand and agree that no
failure or delay on the part of the others in exercising any right, power,
privilege and/or remedy hereunder and no course of dealing between the Parties
hereto shall operate as a waiver of such rights, powers, privileges and remedies
after expiration of the Forbearance Period. No single or partial exercise of any
right, power, privilege or remedy by any Party hereunder shall preclude any
other or further exercise by it of any right, power, privilege or remedy.



3.
OrangeHook and the respective Guarantors each understand and agree that the
applicable law for the construction and enforcement of this Agreement shall be
the State of Minnesota. This Agreement shall be construed without regard to the
Party or Parties responsible for its preparation, and will be deemed as prepared
jointly by all the Parties hereto.  In resolving any ambiguity or uncertainty
relating to the document, the Parties agree that no consideration or weight
shall be given to the identity of the Party drafting the Agreement. 

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
4.
OrangeHook and the respective Guarantors agree that they have read this
Agreement, that they fully understand their rights, privileges and duties
thereunder and that they enter into it freely and voluntarily and in making this
Agreement they are each relying upon their own independent judgment, having had
the opportunity to retain legal counsel to advise them in this matter, and they
are not relying upon any representations or statements made by any other party
or by any other person; and that they knowingly and with due and proper
authorization agree to all of the terms and provisions of this Agreement.

5.
OrangeHook and the respective Guarantors each understand and agree that the
paragraphs and provisions contained in this Agreement are deemed to be
independent, and if a provision or a portion of this Agreement is held invalid
by a Court of competent jurisdiction, then the remaining provisions, and
paragraphs contained therein, shall be enforced according to their terms.

  
6.
OrangeHook and the respective Guarantors each understand and agree that this
Agreement contains the entire agreement and understanding with regard to the
matters set forth in it and shall be binding upon and inure to the benefit MEZ
Capital and their successors, assigns, representatives, agents, executors,
administrators, personal representatives, trustees and beneficiaries. 
OrangeHook and the respective Guarantors further understand and agree that this
Agreement supersedes any prior oral or written agreements between the Parties,
as well as the OrangeHook Debt Agreements until the Agreement terminates, and
that there have been no verbal understandings or agreements which would in any
way change the terms, covenants and conditions herein set forth.  OrangeHook and
the respective Guarantors understand and agree that no modification of this
Agreement, and no waiver of the terms and conditions contained herein, shall be
effective unless it is in writing and duly executed by all of the Parties.  

7.
Any written communications and notices required by, permitted by or regarding
this Agreement shall be deemed made when in writing, and mailed in accordance
with the terms and to the addresses set forth in the OrangeHook Loan Documents. 
All such notices and communications shall be effective when delivered in person
or transmitted by facsimile or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made.  



 IN WITNESS WHEREOF, OrangeHook, the Guarantors and MEZ Capital have executed
this Forbearance Agreement effective September 8, 2017.
 
 
 
[bottom of page intentionally left blank, and separate signature pages for each
Party to follow]
 
 
 
 
 
 
 
 


- 6 -

--------------------------------------------------------------------------------

 
 

 
STATE OF MINNESOTA )
                                               ) ss
COUNTY OF HENNEPIN  )
 
 
ORANGEHOOK, INC.
 
 
 
BY: /s/ James Mandel                                                       
             James Mandel
ITS:    
CEO                                                                         
 
 
On this 8th day of September 2017, James Mandel appeared before me known to me
to be the CEO of OrangeHook, Inc., the Minnesota corporation described in the
foregoing Forbearance Agreement, and who acknowledged that he executed the same
on behalf of OrangeHook, Inc. as its own free act and deed as a duly authorized
representative thereof.
 
 
 
 
___________________________
Notary Public

















 










- 7 -

--------------------------------------------------------------------------------







STATE OF MINNESOTA )
                                               ) ss
COUNTY OF HENNEPIN  )
MEZ CAPITAL, LLC
 
 
 
 
BY: /s/  Richard Morris                                                       
              Richard Morris
ITS:     
Manager                                                                   



 
On this 8th day of September 2017, Richard Morris appeared before me known to me
to be the sole Manager of MEZ Capital, LLC, the limited liability company
described in the foregoing Forbearance Agreement, and who acknowledged that he
executed the same on behalf of MEZ Capital, LLC as its own free act and deed as
a duly authorized representative thereof.
 




___________________________
Notary Public
 
 
 
 
 
 
 




- 8 -

--------------------------------------------------------------------------------



 
 
 
 
STATE OF MONTANA    )
                ) ss
COUNTY OF  MADISON  )




 
 
/s/ Whitney E. Peyton                                                         
      WHITNEY E. PEYTON
 
 
 
On this 11th day of September 2017, Whitney E. Peyton appeared before me known
to me to be the person described in the foregoing Forbearance Agreement, and who
acknowledged that he executed the same as his own free act and deed. 
 




 
______________________________
Notary Public
 
 
 
 
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
 
 
STATE OF MINNESOTA )
                                               ) ss
COUNTY OF HENNEPIN  )
 
 

 
 
 
 /s/ Murray R. Klane                                                           
       MURRAY R. KLANE
 
 
On this 8th day of September 2017, Murray R. Klane appeared before me known to
me to be the person described in the foregoing Forbearance Agreement, and who
acknowledged that he executed the same as his own free act and deed. 
 




___________________________
Notary Public
 
 
 
 


 


- 10 -

--------------------------------------------------------------------------------

 
 
 
 
STATE OF MINNESOTA )
                                               ) ss
COUNTY OF HENNEPIN  )
 
 
 
 
/s/  Jeffrey
Hattara                                                               
       JEFFREY HATTARA
 
 
On this 8th day of September 2017, Jeffrey Hattara appeared before me known to
me to be the person described in the foregoing Forbearance Agreement, and who
acknowledged that he executed the same as his own free act and deed. 
 




___________________________
Notary Public




 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
 
 
STATE OF MINNESOTA )
                                               ) ss
COUNTY OF HENNEPIN  )
 
 
 
 
 
 
  /s/ James L. Mandel                                                        
        JAMES L. MANDEL
 
 
On this 8th day of September 2017, James L. Mandel appeared before me known to
me to be the person described in the foregoing Forbearance Agreement, and who
acknowledged that he executed the same as his own free act and deed. 
 




___________________________
Notary Public
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
STATE OF FLORIDA )
                                        ) ss.
COUNT OF COLLIER  )



 
 
 
/s/ Donald M.
Miller                                                                         
      DONALD M. MILLER
On this 8th day of September 2017, Donald M. Miller appeared before me known to
me to be the person described in the foregoing Forbearance Agreement, and who
acknowledged that he executed the same as his own free act and deed. 



___________________________
Notary Public
 
 
 
- 13 -